People v Yusuf (2016 NY Slip Op 06009)





People v Yusuf


2016 NY Slip Op 06009


Decided on September 14, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 14, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
L. PRISCILLA HALL
FRANCESCA E. CONNOLLY
VALERIE BRATHWAITE NELSON, JJ.


2012-02414
 (Ind. No. 2576/10)

[*1]The People of the State of New York, respondent, 
vAadam Yusuf, appellant.


Aadam Yusuf, Romulus, NY, appellant pro se.
Madeline Singas, District Attorney, Mineola, NY (Daniel S. Bresnahan and Andrea M. DeGregorio of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 20, 2013 (People v Yusuf, 104 AD3d 881), affirming a judgment of the Supreme Court, Nassau County, rendered March 2, 2012.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
LEVENTHAL, J.P., HALL, CONNOLLY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court